Citation Nr: 0512851	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-32 937	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement of the appellant to Department of Veterans 
Affairs (VA) benefits as a dependent of the veteran.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1975.

By letter dated in November 2002, the Regional Office (RO) 
informed the appellant that her claim for VA benefits as a 
dependent of the veteran was denied.  This case was 
previously before the Board of Veterans' Appeals (Board) in 
July 2004, at which time it was remanded in order to afford 
the appellant the opportunity for a hearing before a Veterans 
Law Judge at the RO.  That hearing was conducted in January 
2005.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran and the appellant were married in July 2000, 
separated in February 2001, and divorced in July 2001.

2.  The veteran's claim for pension benefits, filed in 
January 2001, was granted, effective January 11, 2001.

3.  The veteran did not contribute to the appellant's 
support, and she may not be deemed to be his dependent during 
the time they were married and the veteran was eligible for 
the receipt of pension benefits.


CONCLUSION OF LAW

The criteria for entitlement of the appellant to VA benefits 
as a dependent of the veteran have not been met.  38 C.F.R. 
§ 3.23(d) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran submitted a claim for pension benefits in January 
2001.

The veteran submitted VA Form 686c, Declaration of Status of 
Dependents, in June 2001.  He reported that he had married 
the appellant in July 2000 and that they were separated as of 
February 11, 2001.  He indicated that he was not contributing 
to the appellant's monthly support.

By rating action dated in February 2002, the RO concluded 
that the veteran was permanently and totally disabled and 
granted his claim for pension benefits, effective January 11, 
2001, the date his application was received.

By award letter dated in February 2002, the RO informed the 
veteran of his award and noted that he was being paid pension 
as a single veteran without dependents.  The award letter 
indicates that the effective date of the payment of the award 
was February 2001.

Available records disclose that the veteran and the appellant 
were married in July 2000 and that their divorce was 
effective in July 2001.

Analysis 

The Secretary shall pay to each veteran of a period of war 
who meets the service requirements of this section (as 
prescribed in subsection (j) of this section) and who is 
permanently and totally disabled from non-service connected 
disability not the result of the veteran's own willful 
misconduct, pension at the rate prescribed.  38 U.S.C.A. 
§ 1521(a) (West 2002).

If the veteran is unmarried (or married but not living with 
or reasonably contributing to the support of such veteran's 
spouse), pension shall be paid at the rate prescribed.  
38 U.S.C.A. § 1521(b) (West 2002).

A veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  38 C.F.R. § 3.23(d).

The appellant argues that she should be paid benefits as a 
dependent of the veteran while they were married.  She 
apparently also claims that she should be awarded benefits 
for her children.  

Initially, the Board notes that there is no basis for the 
appellant's argument for VA benefits prior to the effective 
date of the veteran's award.  This is true since any 
entitlement she has only flows through the veteran.  Thus, 
her claim for benefits prior to February 2001 is without 
merit.  

It is not disputed that the veteran and the appellant 
separated in February 2001.  When the veteran reported this 
on VA Form 686c submitted in June 2001, he also asserted that 
he was not contributing to the appellant's monthly support.  
Accordingly, she cannot be considered to be a dependent of 
the veteran for purposes of VA benefits.  Thus, she is not 
entitled to VA benefits as a dependent of the veteran.

The appellant has asserted that the veteran was abusive 
towards her and that he was living with another woman.  The 
Board points out, however, that the veteran's behavior, even 
if the appellant has accurately depicted it, is simply not 
relevant to her claim for VA benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  Thus, the Board concludes 
that no further action is necessary under the VCAA.  


ORDER

Entitlement of the appellant to VA benefits as a dependent of 
the veteran is denied. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


